         Case 2:17-cv-00803-RDP Document 138 Filed 05/10/21 Page 1 of 2                                FILED
                                                                                              2021 May-10 AM 11:13
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                          UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION
SHACONDA PATTON,                                 }
                                                 }
        Plaintiff,                               }
                                                 }
v.                                               }    Case No.: 2:17-CV-803-RDP
                                                 }
PMTD RESTAURANTS LLC,                            }
                                                 }
        Defendant.                               }

                                            ORDER
        Before the court is Plaintiff Shaconda Patton’s Motion for Attorney’s Fees and Costs.

(Doc. # 102). After careful review of the Report and Recommendation (Doc. # 137) drafted by

Magistrate Judge Gray Borden, the court finds that a resolution of Plaintiff’s Motion (Doc.

# 102) at this time would be premature.

        As acknowledged by Magistrate Judge Borden, though Patton has filed a notice of

appeal, she has not yet filed a brief clarifying her grounds for appeal. (Doc. # 137 at 6). This

creates a jurisdictional dilemma. “The filing of a notice of appeal is an event of jurisdictional

significance—it confers jurisdiction on the court of appeals and divests the district court of its

control over those aspects of the case involved in the appeal.” Griggs v. Provident Consumer

Discount Co., 459 U.S. 56, 58 (1982). But, the district court may “entertain[] motions on matters

collateral to those at issue on appeal.” Mahone v. Ray, 326 F.3d 1176, 1179 (11th Cir. 2003).

Without knowing the grounds of Patton’s appeal, it is impossible to determine whether her

appeal is collateral to the pending Motion (Doc. # 102) or whether the appeal divests this court of

jurisdiction.

        Accordingly, Patton’s Motion for Attorney’s Fees and Costs (Doc. # 102) is

ADMINISTRATIVELY TERMINATED. After Patton files briefing before the Eleventh
         Case 2:17-cv-00803-RDP Document 138 Filed 05/10/21 Page 2 of 2




Circuit stating her grounds of appeal, she may refile this motion. Upon refiling, and if necessary,

the district court will then set a telephone conference with counsel for the parties to discuss

whether there are any objections to Magistrate Judge Borden’s Report and Recommendation

(Doc. # 137).

       DONE and ORDERED this May 10, 2021.



                                             _________________________________
                                             R. DAVID PROCTOR
                                             UNITED STATES DISTRICT JUDGE




                                                2
